CONCURRING OPINION
Donlon, Judge:
The only one of plaintiff’s four protest claims that was argued is a claim added by amendment in open court, as follows:
* * * that no duty or internal revenue tax should be assessed on merchandise which was not delivered to the importer. [R. 2.]
The record clearly negatives the asserted fact on which plaintiff bases its claim. It is shown that the hijacked liquor had been imported. It was delivered out of customs custody to a carrier, conceded by plaintiff’s counsel to be the importer’s agent, (ft. 4.) Receipt by an agent authorized to carry the merchandise is delivery to his principal. This is a proposition too well settled in the law to require citation of authority.
This liquor had crossed the customs line before the hijacking.
Therefore, even if plaintiff were to prevail on the law, and it is my opinion that it cannot prevail, the protest before us would not permit recovery in the light of the facts that have been shown. There is before us no merchandise such as the protest claim describes as not having been delivered to the importer.